IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-16,779-27


KIRK WAYNE MCBRIDE, Relator

v.

BEE COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. B-07-1399-CV-B IN THE 156TH JUDICIAL DISTRICT COURT
FROM BEE COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court. In it, he contends that on September 25, 2007, he filed an application for a writ of habeas
corpus in the 156th Judicial District Court of Bee County. But he contends that his application was
mistakenly filed as a lawsuit pursuant to Chapter 14 of the Texas Civil Practices and Remedies Code. 
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of  Bee
County, is ordered to file a response stating whether Relator filed an application for a writ of habeas corpus
in Bee County on September 25, 2007, and if so, whether that application was filed as a lawsuit pursuant
to Chapter 14 of the Texas Civil Practices and Remedies Code. This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. Such
response shall be submitted within 30 days of the date of this order.


Filed:	December 5, 2007
Do not publish